     Case 2:19-cv-01286-WBS-AC Document 30 Filed 06/15/21 Page 1 of 2


 1
 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA
10

11   HESHAM ZEITOUN,                        Case No. 2:19-cv-01286-WBS-AC
12                     Plaintiff,           ORDER GRANTING DEFENDANT
                                            AMAZON.COM SERVICES, INC.’S EX
13        v.                                PARTE APPLICATION TO CONTINUE
                                            FINAL PRETRIAL CONFERENCE
14   CWK TECHNOLOGY, INC.;
     AMAZON.COM SERVICES, INC.; and
15   DOES 1 through 100, inclusive,
16                     Defendants.
17

18

19
20

21

22

23

24

25

26
27

28
               ORDER GRANTING AMAZON’S EX PARTE APPLICATION TO CONTINUE FINAL PRETRIAL
                                                                            CONFERENCE
                                                                    2:19-cv-01286-WBS-AC
     Case 2:19-cv-01286-WBS-AC Document 30 Filed 06/15/21 Page 2 of 2


 1          Defendant Amazon.com Services, Inc.’s (“Amazon”) Ex Parte Application to Continue

 2   the Final Pretrial Conference was received by the Court. The Court, having fully considered all

 3   relevant documents, authorities, and evidence, and good cause having been shown:

 4          IT IS HEREBY ORDERED that:

 5          1.     The Final Pretrial Conference in this matter is continued from June 21, 2021 until

 6   August 2, 2021 at 1:30 p.m.

 7          2.     Amazon’s deadline to file a pretrial statement is continued pursuant to the timing

 8   requirements of L.R. 281.

 9          IT IS SO ORDERED.

10
     Dated: June 15, 2021
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27
                                            -1-
28   [PROPOSED] ORDER GRANTING AMAZON’S EX PARTE APPLICATION TO CONTINUE FINAL PRETRIAL
                                                                             CONFERENCE
                                                                     2:19-cv-01286-WBS-AC
